NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NUVIA ESMERALDA SOLIS-                          No.    21-70211
BRONFIELD,
                                                Agency No. A206-225-682
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 10, 2021**
                              Seattle, Washington

Before: McKEOWN, MILLER, and BADE, Circuit Judges.

      Nuvia Solis-Bronfield seeks review of the Board of Immigration Appeals

(“BIA”) decision dismissing her appeal of the Immigration Judge’s (“IJ”) decision

that she lacked credibility and was not eligible for relief from removal. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252, and we review both the BIA and IJ decisions,

including adverse credibility determinations, under the substantial evidence

standard. Iman v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020). We deny the petition

for review.

      Substantial evidence supports the agency’s conclusion that Solis-Bronfield

lacked credibility, due to: (1) her inconsistent testimony with respect to the dates of

her cousin’s murder and the dates she worked at a restaurant owned by Hugo

Galdamez (allegedly a narcotics trafficker who threatened to kill her); (2) other

factual inconsistencies in her testimony; and (3) the IJ’s statement as to Solis-

Bronfield’s demeanor.       Although Solis-Bronfield attempted to explain her

inconsistencies by asserting her nervousness and confusion, the IJ reasonably

rejected these explanations as “implausible,” especially because the date of the

murder was “a very, very significant date.” The record does not compel the

conclusion that Solis-Bronfield’s testimony was credible.

      Solis-Bronfield argues that the IJ violated her right to due process by

“rel[ying] on her own speculation about facts not in evidence (i.e. an extrajudicial

source) to impute a malicious motive to Ms. Solis Bronfield.” The IJ’s behavior did

not violate Solis-Bronfield’s due process right. See Antonio-Cruz v. INS, 147 F.3d

1129, 1131 (9th Cir. 1998). In the absence of evidence of “deep-seated favoritism

or antagonism that would make fair judgment impossible,” Liteky v. United States,


                                          2
510 U.S. 540, 555 (1994), we deny Solis-Bronfield’s petition on this ground as well.

      The agency had jurisdiction over Solis-Bronfield’s removal proceedings, in

spite of a defective Notice to Appear (“NTA”). Jurisdiction vests with a defective

NTA, “so long as a notice of hearing specifying [time and place] is later sent to the

alien.” Karingithi v. Whitaker, 913 F.3d 1158, 1161 (9th Cir. 2019) (internal

quotation marks omitted). Solis-Bronfield was subsequently served with a notice

specifying the time, date, and place of her hearing, so jurisdiction vested.

      PETITION DENIED.




                                          3